ORDER
PER CURIAM.
Appellant, Johnny W. Barber, appeals from the Labor and Industrial Relations Commission’s final award, affirming the decision of the Administrative Law Judge, denying him compensation for permanent total disability from respondent, the Treasurer of Missouri as Custodian of the Second Injury Fund. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the judgment is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).